ORFINGER, J.
The State of Florida appeals the trial court’s order dismissing its charge of obtaining a motor vehicle by fraud against Cheree L. Plate. Because there was no legal basis authorizing the court to dismiss the charge, we reverse.
The trial court, acting at its own behest, dismissed the charge against Plate, apparently in an effort to save Plate’s military career. The court indicated that the victim could “file a civil suit for whatever the damages are.” Notwithstanding the trial court’s good intentions, the dismissal over the State’s objection was an abuse of discretion. State v. Franklin, 901 So.2d 394 (Fla. 5th DCA 2005); see State v. Wheeler, 745 So.2d 1094, 1096 (Fla. 4th DCA 1999) (holding that trial court’s sua sponte dismissal of charge constituted an improper infringement upon the State’s discretion to prosecute, notwithstanding trial court’s belief that the best interests of the public and the parties would be served by dismissal).
The dismissal is reversed and the case is remanded for further proceedings.
REVERSED AND REMANDED.
PALMER and MONACO, JJ, concur.